Title: From Abigail Smith Adams to John Quincy Adams, 16 January 1814
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy Jan’ry 16th 1814

I was never more at a loss what to Say to you than at the present moment. to accuse you of neglect, I cannot  I will not, for I do not beleive it possible! Yet so unfortunate have I been, that not a line has reachd me from you, of a later date than the 1st of May. Two packets have since been received, containing Letters for your Father, your Brother, and for your Sons, but not a solitary Line for your Mother, who may at least plead her more frequent communications to you, than any other of the Family, the unfortunately it has been her painfull office to give you information which She would most joyfully have consigned to any other pen.
Such have been many of her late Letters Some of which She presumes you must have received, and therefore She draws a veil over the too distressing Scene.
just recovering herself from a dangerous Lung fever, she has but little Strength to write, yet the opportunity which now presents itself, must not, and cannot be neglected.
Lord Castlereagh dispatches to our Government, have reachd them, before the arrival of the Neptune. We are daily and anxiously looking for her, For not a line has been received by our Government from our Ministers Since their arrival in St Petersburgh.
The President has accepted the offer of the Prince Regent to Negotiate, and I presume will nominate a Minister to join you, in the place of mr Gallatin, and I embrace this opportunity to Say that I Shall most Sincerely rejoice if the negotiation should terminate in an honorable Peace, and put an End to a war which as a Nation, we can have no desire to see prolonged altho In time our troops would be disciplined to the combat, and certainly they do not want courage. Yet they are not such as can meet the Eneminy upon equal terms, and many, very many, must fall through want of experience, through lack of experienced, and able Leaders and commanders. compare our Land forces, with our sailors, and our Generals with our Commodores, and Captains. What a contrast? I forbear you will hear enough upon this Subject to Sicken you.
I received a Letter from John the last week, he writes me that both he and George were well. oweing to my own sickness, and that of your Brothers Family, I have not had them here for Several weeks. Soon after I was Sick, Mrs Adams was seizd with the Same fever, and Several fo the Children—and so distresst were the Family, that I took the Infant home, and got a Nurse into the Family to take charge of it. Mrs Adams is still sick, and will have an absess in her Breast
I have written to George & to John exhorting them both to write to You by this opportunity.
This moment a Sleigh has Stoped at the door with two Gentlemen, one of whom a mr Gibson has brought me a Letter from you dated in July, which I have had great Joy in receiving as it informed me of the health of your Family; Your latest Letters to your Father were in August.—
Mr Gibson has been taken by an English vessel of war, and he says most infamously used.
The postscrip to your Letter give me pain, as every reflection connected with that Subject has done for a long time—your dear Sisters is removed from the Evil to come—she was never informd of what we all knew would give her pain—because the prospect was forlorn, not from any personal dislike—
we hear that mr Smith is on Board the Neptune which makes us More anxious for her arrival. the Season is far advanced to come upon this Coast, altho we have had one of the mildest winters, and finest weather that I have known for many Years untill yesterday, we have not had any fall of snow, it is now about one foot, and level. I hope to get out in a few days, but my Lungs are very tender; and I am exhorted to great care—to prop up this feeble Frame. I ask myself for what has my life been preserved? to take care of the little Infant, deprived of the Mothers care, is one replie. and for other services no doubt that I may know my duty and be enabled to discharge it is the constant, and devoute Supplication of your / affectionate Mother
Abigail Adams